Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 12/17/2021. 
Claims 1-6, 8, and 12-26 are currently pending, of which claims 13-26 are withdrawn.
The IDS statement filed 12/17/2021 has been considered.  An initialed copy accompanies this action.
Response to Amendment
The rejection of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejections of claims 1-6, 8, and 12 under 35 U.S.C. 103 as being unpatentable based on Ivanovici et al. (US 9,359,675) is withdrawn in view of the above amendment.  The present amendments incorporate the limitations of claim 9, which was merely objected to as being dependent on claim 1 and marked allowable if rewritten in independent form including all of the limitation of the base claim.  
This application is in condition for allowance except for the presence of claims 13-26 directed to inventions non-elected without traverse (see the response to election/restriction filed 11/01/2021).  Accordingly, claims 13-26 been cancelled.  See the Examiner’s Amendment, below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

Cancel claims 13-26.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The present amendments incorporate the limitations of claim 9, which was merely objected to as being dependent on a base rejected claim and marked allowable if rewritten in independent form including all of the limitation of the base claim.  The instant claims are allowable over the closest prior art of record for the reasons already of record and set forth on pages 11-12 of the previous Non-Final Office action mailed 11/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 21, 2022